DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“placing unit” in claims 1 and 2 found in paragraphs 0034-0039 of Applicant’s specification as filed and Fig. 1. .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US20140069576) in view of Kim (Continuous Tow Shearing for Manufacturing Variable Angle Tow Composites).

In reference to claim 1:
Brown discloses a fiber-material molding machine configured to place strips of a tape material side by side and mold the tape material into a molded shape having a curved flange portion, the tape material including a continuous fiber bundle extending in a longitudinal direction (paras 0006, 0029; Fig. 6), the machine comprising:
a placing unit configured to place the tape material onto a surface of a molding tool and capable of changing a direction of the tape material to be placed (paras 0006, 0029),
wherein the molded shape is a three-dimensional shape having a web portion having a curved edge and a flange portion vertically extending from the curved edge of the web portion (para 0041), and
Brown further discloses that other than cutting “funnel” shaped segments, overlaps or gaps between the segments are necessary (para 0041). Brown does not disclose a spreading unit capable of increasing a width of the tape material by spreading the tape material and the placing unit places material which has passed through the spreading unit, wherein the spreading unit continuously changes the width of the tape material to avoid generation of a gap between adjacent strips of the tape material, the adjacent strips being adjacent to each other when the tape material is placed on the surface of the molding tool, and the placing unit places the strips of the tape material side by side in a plurality of rows on the surface of the molding tool while placing the tape material in a curved form so that incidence 

In reference to claim 2:
In addition to the discussion of claim 1, above, Brown further discloses wherein the web portion has the curved edge and another curved edge opposite to the curved edge (para 0041; Fig. 6), and
Modified Brown does not explicitly disclose wherein the placing unit places the tape material in a curved form with a curvature corresponding to a ratio of a length of the curved edge to a length of the other curved edge. However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). As applied to the instant application, the prior art discloses all of the positively recited structure and is thus capable of the intended use. Additionally or alternatively, it would have been apparent to one of skill in the art 

In reference to claim 3:
Brown discloses a fiber-material molding method of placing strips of a tape material side by side and molding the tape material into a molded shape having a curved flange portion, the tape material including a continuous fiber bundle extending in a longitudinal direction (paras 0006, 0029; Fig. 6), the method causing a fiber-material molding machine to execute:
placing the tape material onto a surface of a molding tool (paras 0006, 0029),
wherein the molded shape is a three-dimensional shape having a web portion having a curved edge and a flange portion vertically extending from the curved edge of the web portion (para 0041). 
Brown further discloses that other than cutting “funnel” shaped segments, overlaps or gaps between the segments are necessary (para 0041). Brown does not disclose spreading the tape material to increase a width of the tape material by; and after the spreading the tape material, wherein the spreading continuously changes the width of the tape material to avoid generation of a gap between adjacent strips of the tape material, the adjacent strips being adjacent to each other when the tape material is placed on the surface of the molding tool, and the placing places the strips of the tape material side by side in a plurality of rows on the surface of the molding tool while placing the tape material in a curved form so that incidence angles of the strips of the tape material from the web portion to the flange portion are aligned with one another. However, this is taught by Kim. Kim teaches that when cutting the tow to fit, creation of tow gaps, and tow overlaps result in defective parts (pg 1347 col 2 ln 7-27). Kim further teaches the use of a spreading unit which feeds a placing unit (pg 1350 col 1 ln 6-9, pg 1350 first paragraph after section “4. Prototype test”; Fig. 6) in order to prevent gaps 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742